/SARAH M MONFELDT/Supervisory Patent Examiner, Art Unit 3689                                                                                                                                                                                                        Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

Claims 20 and 22 are objected to because of the following informalities:  

Referring to claim 20, 

The claim recites “d. a third estimation comprising a reliability of the risk; and 5an integrative graphic modeling said first estimation, said second estimation, and said third estimation to facilitate showing investors an opportunity to purchase legal rights from one of more of harmed parties.” Please amend to include “e.” before the bolded limitation to indicate that the integrative graphic is included in the real time data that is stored for consistency and clarity purposes. Additionally, please amend “from one of more of harmed parties” to “from one or more of harmed parties”. 

Referring to claim 22,

The claim recites “wherein the at least three aspects include aspects that relate to at least epidemiology, jurisdiction, and legality”. Please amend aspects to metrics for consistency purposes with respect to claim 1.   Appropriate correction is required.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
 
Claims 1-14 and 17-22 are rejected under 35 U.S.C 101 because the claimed invention is directed to an abstract idea without significantly more.

Step 1: Claims 1-13, and 21-22 recite a method, claims 14 and 17-19 recite a non-transitory computer readable medium, and claim 20 recite a system and therefore fall into a statutory category.
	
Step 2A – Prong 1 (Is a Judicial Exception Recited?):

The claims as a whole recites a method, non-computer readable medium, and system for managing, investing in, or procuring legal rights related to a mass tort litigation, which under its broadest reasonable interpretation, covers concepts for organizing certain methods of human activity. 

In the present case concepts performed for commercial or legal interactions (including agreements in the form of contracts; business relations), such as the management, investing, or procurement of legal rights related to a mass tort litigation. The abstract idea portion of the claims is as follows: 
(Claim 1)
A computer implemented method for managing, investing in, or procuring legal rights in connection with mass tort litigation comprising:  5with [a mass tort management, investment, or procurement module], tracking data in real time related to a common cause for injury, wherein said data includes information relates to at least three distinct metrics; estimating, by analyzing the data with [the mass tort management, investment, or procurement module], a monetary value to purchase legal rights from one or more harmed parties; modeling the estimated monetary value, a risk associated with the estimated monetary value, and a reliability of the risk within boundaries of an isometric, polygonal graphic, said boundaries being determined, at least in part, by the at least three distinct metrics and  10allowing an entity, with [a non-transitory computer readable medium], to purchase, negotiate purchase of, and reserve purchase of, legal rights of the one or more harmed parties. 
(Claim 14)
[A non-transitory computer readable medium] comprising: [an operating system; a memory; a compiler;  20a user interface; a display; and a mass tort management, investment, or procurement module] capable of: tracking data in real time related to a common cause for injury; and estimating, through analysis of the data, a monetary value to allow a legal entity to purchase legal rights from the one or more harmed parties before the entity establishes a client relationship with the one or more harmed parties; combining tracked data with streamflow data and historical data, and applying insurance- based metrics to the aggregated data; and modeling the monetary value, a risk associated with the monetary value, and a reliability of the risk with an integrative graphic by way of [the display]. 
(Claim 20)
[A mass tort management, investment, or procurement system] for tracking injuries 15comprising: (1) [a database] storing data or (2) a [cloud-based management system, investment system, or a procurement system] for storing the real time data, said real time data being related to a common cause for injury, and including at least: a. a type of injury selected from the group comprising; i. medical device; 20ii. prescription drug; iii. product liability; and iv. toxic contamination; and b. a first estimation comprising a monetary value ; c. a second estimation comprising a risk associated with the estimated monetary value; and d. a third estimation comprising a reliability of the risk; and 25an integrative graphic modeling said first estimation, said second estimation, and said third estimation to facilitate showing investors an opportunity to purchase legal rights from one or more of harmed parties where the portions unbracketed recite the abstract idea.
If a claim limitation, under its broadest reasonable interpretation, covers concepts performed by commercial or legal interactions (including agreements in the form of contracts; business relations), it falls under the Certain Methods of Organizing Human Activity grouping of abstract ideas. See MPEP 2106.04.

Accordingly, the claims recite an abstract idea.

Step 2A-Prong 2 (Is the Exception Integrated into a Practical Application?):

The claimed invention as a whole merely describe a method, non-computer readable medium, and system for managing, investing in, or procuring legal rights related to a mass tort litigation which under its broadest reasonable interpretation, covers concepts performed in certain methods of organizing human activity. 
The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing process of: storing information: (Claim 20) (1) [a database] storing data or (2) a [cloud-based management system, investment system, or a procurement system] for storing the real time data, said real time data being related to a common cause for injury, and including at least: a. a type of injury selected from the group comprising; i. medical device; 20ii. prescription drug; iii. product liability; and iv. toxic contamination; and b. a first estimation comprising a monetary value ; c. a second estimation comprising a risk associated with the estimated monetary value; and d. a third estimation comprising a reliability of the risk; and 25an integrative graphic modeling said first estimation, said second estimation, and said third estimation to facilitate showing investors an opportunity to purchase legal rights from one or more of harmed parties and processing information: (Claim 1) tracking data in real time related to a common cause for injury, wherein said data includes information relates to at least three distinct metrics; estimating, by analyzing the data with [the mass tort management, investment, or procurement module], a monetary value to purchase legal rights from one or more harmed parties; modeling the estimated monetary value, a risk associated with the estimated monetary value, and a reliability of the risk within boundaries of an isometric, polygonal graphic, said boundaries being determined, at least in part, by the at least three distinct metrics and  10allowing an entity, with [a non-transitory computer readable medium], to purchase, negotiate purchase of, and reserve purchase of, legal rights of the one or more harmed parties. (Claim 14) tracking data in real time related to a common cause for injury; and estimating, through analysis of the data, a monetary value to allow a legal entity to purchase legal rights from the one or more harmed parties before the entity establishes a client relationship with the one or more harmed parties; combining tracked data with streamflow data and historical data, and applying insurance- based metrics to the aggregated data; and modeling the monetary value, a risk associated with the monetary value, and a reliability of the risk with an integrative graphic by way of [the display].
Further the specification shows that such components are recited generically.

Applicant recites several components that are equivalent to “apply it” or mere instructions to implement the abstract idea on a computer including:

A mass tort management, investment, or procurement module. (See Specification page 16 lines 22-30)
A non-transitory computer readable medium. (See page 8 lines 1-10)
An operating system. (See Specification page 12 lines 24-31)
A memory.  (See Specification page 12 lines 1-15)
A compiler. (See Specification page 12 lines 17-21)
20A user interface. (See Specification page 15 lines 15-25)
A database. (See Specification page 8 line 25 to page 9 line 2) 
A cloud-based management system, an investment system, or a procurement system. (See Specification page 8 line 31 to page 9 line 2) 
A display (page 15 lines 25-30)

The above additional elements are mere instructions to implement an abstract idea within a computing environment and do not provide for a practical application.

Step 2B (Does the claim recite additional elements that amount to Significantly More than the Judicial Exception?):

As noted above, the claims as a whole merely describes a method, a non-transitory computer readable medium, and system that generally “apply” the concepts discussed in prong 1 above. (See MPEP 2106.05 f (II)) In particular applicant has recited the computing components at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. As the court stated in TLI Communications v. LLC v. AV Automotive LLC, 823 F.3d 607, 613 (Fed. Cir. 2016) merely invoking generic computing components or machinery that perform their functions in their ordinary capacity to facilitate the abstract are mere instructions to implement the abstract idea within a computing environment and does not add significantly more to the abstract idea. Accordingly, these additional computer components do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore, even when viewed as a whole, nothing in the claim adds significantly more (i.e. an inventive concept) to the abstract idea and as a result the claim is not patent eligible.

Dependent claims 2-13, 17-19, and 21-22 further limit the abstract idea by introducing the field of use limitations which does not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. Therefore, dependent claims 2-13, 17-19, and 21-22 are also non-statutory subject matter.
Dependent claim 2 further limits the abstract idea by generally linking the abstract idea to the field of use further comprising connecting the non-transitory computer readable medium to a network and does not add significantly more to the abstract idea. Therefore dependent claim 2 is also non-statutory subject matter.
Dependent claim 3 further limits the abstract idea by generally linking the abstract idea to the field of use wherein the mass tort management, 20investment, or procurement module is tangibly embodied within the non-transitory computer readable medium and does not add significantly more to the abstract idea. Therefore dependent claim 3 is also non-statutory subject matter.
Dependent claim 4 further limits the abstract idea by generally linking the abstract idea to the field of use wherein the non-transitory computer readable medium forms part of a device selected from the group comprising:  25a. a mobile phone; b. a tablet; c. a laptop or desktop computer; d. a display; and e. a gaming console and does not add significantly more to the abstract idea. Therefore dependent claim 4 is also non-statutory subject matter.
Dependent claim 5 further limits the abstract idea by generally linking the abstract idea to the field of use further comprising suggesting a purchase or non-purchase of legal rights in connection with a harmed party based upon the data and does not add significantly more to the abstract idea. Therefore dependent claim 5 is also non-statutory subject matter.
Dependent claim 6 further limits the abstract idea by introducing the limitation, further comprising generating a chart or graph in connection with the suggesting of the purchase or non-purchase of legal rights. Generally linking the abstract idea to a generic computing environment capable of processing information does not integrate the abstract idea into a practical application and does not add significantly more to the abstract idea. Therefore dependent claim 6 is also non-statutory subject matter.
Dependent claim 7 further limits the abstract idea by introducing the limitation, further comprising educating a user 10on how to use the mass tort management, investment, or procurement module. Generally linking the abstract idea to a generic computing environment capable of processing information does not integrate the abstract idea into a practical application and does not add significantly more to the abstract idea. Therefore dependent claim 7 is also non-statutory subject matter.
Dependent claim 8 further limits the abstract idea by introducing the limitation, comprising notifying an attorney of: a. a potential purchase, a successful purchase, or an unsuccessful purchase of legal 15rights in connection with a harmed party; b. an upcoming deadline; and c. a change in status of a litigation. Generally linking the abstract idea to a generic computing environment capable of processing information does not integrate the abstract idea into a practical application and does not add significantly more to the abstract idea. Therefore dependent claim 8 is also non-statutory subject matter.
Dependent claim 9 further limits the abstract idea by generally linking the abstract idea to the field of use allowing for 20manual input of and/or updates to the data and does not add significantly more to the abstract idea. Therefore dependent claim 9 is also non-statutory subject matter.
Dependent claim 10 further limits the abstract idea by generally linking the abstract idea to the field of use further comprising distributing funds based, at least in part, upon an identification of who contributed to inputting some of the data used to make a suggestion or to take an action and does not add significantly more to the abstract idea. Therefore dependent claim 10 is also non-statutory subject matter.
Dependent claim 11 further limits the abstract idea by introducing the limitation, further comprising automatically generating a portion of a complaint based, at least in part, on some of the data. Generally linking the abstract idea to a generic computing environment capable of processing information does not integrate the abstract idea into a practical application and does not add significantly more to the abstract idea. Therefore dependent claim 11 is also non-statutory subject matter.
Dependent claim 12 further limits the abstract idea generally linking the use of the judicial exception to a particular technological environment by reciting, further comprising: 30a. encrypting and storing the data on a database or a cloud-based management, investment, or procurement system; and b. distributing the data using distributed ledger technology. Generally linking the abstract idea to a generic computing environment further comprising generic distribute ledger technology (See page 9 lines 1-2)  capable of processing and storing information does not integrate the abstract idea into a practical application and does not add significantly more to the abstract idea. Therefore dependent claims 12 is also non-statutory subject matter.
Dependent claim 13 further limits the abstract idea by generally linking the abstract idea to the field of use wherein the data relates to at least two parameters selected from the group consisting of: a. a number of potential claims relating to the common cause for injury;  5b. how identifiable or reachable a harmed party is; c. a location of the harmed party; d. how responsive the harmed party is to an advertisement; e. the monetary value; f. a chance of success or failure of a potential litigation;  10g. an expert recommendation; h. how many other legal entities are competing to litigate an identical or similar case relating to the common cause for injury; i. how long an investment is likely to be tied up; and j. a sum of money invested by a legal entity towards a mass tort and does not add significantly more to the abstract idea. Therefore dependent claim 13 is also non-statutory subject matter.
Dependent claim 17 further limits the abstract idea by generally linking the abstract idea to the field of use, further comprising a marketing sub-module of the mass tort management, investment, or procurement module capable of soliciting advertisements to the one or more harmed parties and does not add significantly more to the abstract idea. Therefore dependent claim 17 is also non-statutory subject matter.
Dependent claim 18 further limits the abstract idea by generally linking the abstract idea to the field of use further comprising a docketing sub-module of the mass tort management, investment, or procurement module for keeping track of litigation related deadlines.   and does not add significantly more to the abstract idea. Therefore dependent claim 18 is also non-statutory subject matter.
Dependent claim 19 further limits the abstract idea by generally linking the abstract idea to the field of use further comprising a 10payment sub-module of the mass tort management, investment, or procurement module for allowing a purchase of, a negotiation of the purchase of, or an ability to reserve the purchase of, legal rights of the one or more harmed parties and does not add significantly more to the abstract idea. Therefore dependent claim 19 is also non-statutory subject matter.
Dependent claim 21 further limits the abstract idea by generally linking the use of judicial exception to a particular technological environment by reciting balancing the at least two parameters by: comparing weights of subsets of the data, averaging the data based on said weights, and calculating a potential return on investment using the estimated monetary value, the risk, and the reliability of the risk; and putting the data within the model. and does not add significantly more to the abstract idea.  Generally linking the abstract idea to a generic computing environment capable of processing information (balancing at least two parameters by: comparing weights of subsets of the data, averaging the data based on the weights, calculating a potential ROI using the estimated monetary value, risk, and reliability of risk, and putting the data within the model) does not integrate the abstract idea into a practical application and does not add significantly more to the abstract idea. Therefore dependent claim 21 is also non-statutory subject matter.
Dependent claim 22 further limits the abstract idea by generally linking the abstract idea to the field of use wherein the at least three aspects include aspects that relate to at least epidemiology, jurisdiction, and legality and does not add significantly more to the abstract idea. Therefore dependent claim 22 is also non-statutory subject matter.
In conclusion, the claims are directed to the abstract idea of performing certain methods of organizing human activity, in particular commercial or legal interactions (including agreements in the form of contracts; business relations), such as the management, investing, or procurement of legal rights related to a mass tort litigation and therefore falls under the Certain Methods of Organizing Human Activity grouping of abstract ideas. The claims do not provide an inventive concept, because the claims do not recite additional elements or a combination of elements that amount to significantly more than the judicial exception of the claims. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and the collective functions merely provide conventional computer implementation. Therefore, whether taken individually or as an order combination, the claims are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-10, and 13, are rejected under 35 U.S.C. 103 as being unpatentable over by Hamer et al. (US 20130325729) in view of Remington et al. (US Patent No. 8,498,945), Chan (US Patent No. 10,133,791) and Sharma (US 20160180422).

Referring to claim 1,

Hamer which is directed to automatically creating reports to allow a financial entity to review and track potential monetary claims resulting from securities class action lawsuits for securities purchased or acquired by the financial entity, discloses

A computer implemented method for managing, investing in, or procuring legal rights in connection with mass tort litigation comprising: 5with a mass tort management, investment, or procurement module, tracking data in real time related to a common cause for injury,;  (Hamer paragraph 9 disclosing in a first embodiment, the present invention provides a system and method that automatically creates reports to allow a financial entity to review and track potential monetary claims resulting from securities class action lawsuits for securities purchased or acquired by the financial entity. To create the reports, a first database of transaction activity for the financial entity is accessed. The transaction activity includes an identification of each security purchased or acquired, and the date of each purchase or acquisition. A second database of securities class action lawsuits is accessed. The second database includes for each lawsuit an identification of all securities associated with the class action lawsuit, and the class period of the lawsuit. The transaction activity of the financial entity is automatically compared with the securities class action lawsuits in the second database, and any securities purchased or acquired by the financial entity during the class period that are associated with an entered securities class action lawsuit are identified.)
estimating, by analyzing the data with the mass tort management, investment, or procurement module, a monetary value to purchase legal rights from one or more harmed parties;  (Hamer paragraph 9 disclosing the identified securities may provide a potential monetary claim for the financial entity. A report is then automatically created of at least the lawsuits that may provide a potential monetary claim for the financial entity based on the transaction activity of the financial entity. Hamer paragraph 10 disclosing the report also includes estimated market loss and eligible loss information, as well as any actions recommended to be taken by the financial entity regarding the lawsuits. Hamer paragraph 11 disclosing the method operates as follows:1. A database of securities class action lawsuits is maintained. 2. The lawsuit database includes a subset of securities class action lawsuits that are deemed to be noteworthy by the entity that administers the system. 3. A comparison is made for each financial entity of transaction activity of the financial entity with records in the database subset of noteworthy securities class action lawsuits to identify any securities purchased or acquired by the financial entity that are associated with a securities class action lawsuit in the lawsuit database and which may provide a potential monetary claim for the financial entity. 4. A report is created for each financial entity showing the noteworthy lawsuits. For the lawsuits that were identified as providing a potential monetary claim for the financial entity and which were deemed to be noteworthy, the report includes the potential monetary claim for the financial entity based on the transaction activity of the financial entity.)
and 10allowing an entity, with a non-transitory computer readable medium, to purchase, legal rights of the one or more harmed parties (Hamer paragraph 60 disclosing when losses are incurred which exceed Nirvana's thresholds for consideration of lead plaintiff status, BR&B will analyze the case and make a recommendation as to the appropriate action, providing a copy of such analysis to Nirvana's General Counsel. As settlement notices occur in the future, such notices will be monitored and appropriate action will be recommended. Typically, the case will be moved to the Claims Administration Report. If, however, we determine the settlement is inappropriate in some way, other action (such as opting out or objecting) may be recommended. Hamer paragraph 128 disclosing to select the appropriate “Action Recommended” terms for entry into the reports, it is typically necessary for a technical expert such as a securities class action attorney and/or an accountant to manually analyze the client's holdings with respect to the claims made in the lawsuit and the total securities holdings of the company subject to the lawsuit. However, some selected actions can be automatically determined based on preprogrammed algorithms. Hamer paragraph 130 disclosing action Activity Filing Report is particularly helpful since a financial entity can quickly respond to inquiries as to whether the financial entity has a potential market loss with respect to any particular lawsuit. The Pending Class Action Monitor Report is particularly useful in that it allows a financial entity to get a comprehensive overview of only the lawsuits that provide a potential monetary claim, as well as the estimated market loss. This allows the financial entity to quickly determine which lawsuits to focus attention on, especially if an active role in the lawsuit is recommended. Hamer paragraph 191 disclosing the present invention can be included in an article of manufacture (e.g., one or more computer program products) having, for instance, computer useable media. The media has embodied therein, for instance, computer readable program code means for providing and facilitating the mechanisms of the present invention.)

Hamer does not explicitly disclose wherein said data includes information relates to at least three distinct metrics; the estimated monetary value, a risk associated with the estimated monetary value, and a reliability of the risk

However, Remington, which is directed to evaluating a potential claim, teaches

wherein said data includes information relates to at least three distinct metrics; (Remington column 2 lines 22-30 teaching the system comprises means for receiving into the system information relating to the potential claim. This information relates to a value of the potential claim, a likelihood of success of the potential claim, and a cost of asserting the potential claim. The system further comprises means for calculating an estimated claim valuation based upon the information relating to the potential claim and means for presenting the estimated claim valuation to a user.)

the estimated monetary value, a risk associated with the estimated monetary value, and a reliability of the risk (Remington column 2 lines 22-30 teaching the system comprises means for receiving into the system information relating to the potential claim. This information relates to a value of the potential claim, a likelihood of success of the potential claim, and a cost of asserting the potential claim. The system further comprises means for calculating an estimated claim valuation based upon the information relating to the potential claim and means for presenting the estimated claim valuation to a user. Remington column 2 lines 22-28 teaching the system 70 comprises a memory component 72 for maintaining information relating to a value of the potential claim, a likelihood of success of the potential claim, and a cost of asserting the potential claim. The system also comprises a processor 74 for calculating a claim valuation based upon the information relating to the value of the potential claim, the likelihood of success of the potential claim, and the cost of asserting the potential claim. Remington column 10 lines 30-48 teaching the information in the lost profits category may be further categorized into three major subcategories: (1) lost profits barriers; (2) lost profits claimed and reduction factors; and (3) impact and lost profits damage crosscheck. The information in the lost profits barriers category comprises: (1) whether the claimant can clearly establish that it had new projects that it was prevented from performing; (2) whether the contract contains an exculpatory clause barring lost profit claims; (3) whether the contract contains a lien waiver barring lost profits claims; (4) whether the contract contains a notice provision for lost profits which can no longer be satisfied; and (5) whether the contract contains a force majure clause barring lost profits claims. In the current embodiment, this information takes the form of yes/no/disputed selections. If any of this information is disputed, a present likelihood of success evaluation is made. This evaluation represents the users current opinion of the likelihood of success with respect to that particular issue. This information is used to calculate a lost profit contractual barrier score using the following rules. Remington column 11 lines 1-7 teaching the information in the impact and lost profits damage crosscheck category comprises: (1) the amount the project is “underwater” assuming no profit, and (2) the amount the project is “underwater” assuming anticipated profit. The amount the project is underwater assuming no profit is calculated by subtracting the estimated total job cost at completion from the adjusted amount paid to date.)

One of ordinary skill in the art would have been motivated before the effective date of the claimed invention to combine the inventions disclosed in Hamer and Remington as Remington further develops on evaluation of claims in a variety of fields of endeavor. 

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed in Hamer in view of Remington to incorporate wherein said data includes information relates to at least three distinct metrics; the estimated monetary value, a risk associated with the estimated monetary value, and a reliability of the risk with the motivation of determining relevant parameters related to a potential claim. (Remington column 2 lines 22-30)


Hamer in view of Remington does not disclose modeling  within boundaries of an isometric, polygonal graphic, said boundaries being determined, at least in part, by the at least three distinct metrics;

However Chan, which is directed to data mining and analysis for legal documents, teaches

modeling  within boundaries of an isometric, polygonal graphic, said boundaries being determined, at least in part, by the at least three distinct metrics; (Chan column 1 lines 32-40 teaching data mining techniques typically need to consider how to effectively process large amounts of data. Consider manufacturing of products as an example. Therefore, the input data can include various pieces of data relating to origin and features of components. The aim of data mining in the context of manufacturing can be to resolve problems relating to quality analysis and quality assurance. Data mining can be used, for example, for root cause analysis, for early warning systems within the manufacture plant, and for reducing warranty claims. Chan column 1 lines 52-56 teaching in some implementations, a plurality of legal documents associated with a plurality of legal cases can be received, where at least one of the plurality of legal cases can be associated with a legal proceeding. Chan column 6 lines 53-64 teaching a useful key to simplifying the use of data mining in analytic applications is to make the analytic application domain-specific. “Domain” refers to a problem subject area, and “domain-specific” means that an analytic application is designed to operate on the basis of data related to a particular problem subject area, where the data has specific defined data elements with defined relations among the data elements. For example, legal industry is a specific domain, and a domain-specific analytic application for the legal industry would accept and analyze only legal related data. For illustration purposes in this specification, legal is chosen as the domain of interest. Chan column 7 lines 1-10 teaching in general, for a specific domain, the system and methods as described herein can identify business problems that are applicable to such a specific domain. Once the business problems that need data mining are identified, the system and methods as described herein can be used to build an analytic application to solve these business problems so that the analytic application developer can embed in the analytic application all data mining related knowledge needed for the solution so that the end user of the application does not require data mining specific expertise. Chan column 74 lines 9-43 teaching FIG. 14 is an example screenshot of a spider graph generated based on patent data and global data. Referring to FIG. 14, the spider graph 1400 can be shown in a comparison section (e.g., comparison section 1302) of the analysis page 1300. The spider graph 1400 shows a first validity strength rating 1402 and a second validity strength rating 1404 associated with a particular patent identifier 1406. In some implementations, the first validity strength rating 1402 can be that shown as rating 1313 in FIG. 13 (which also can be validity strength rating as determined at the Post-Final Decision Stage or Post-Trial Stage). The second validity rating 1404 can be associated with a global validity strength rating taking into account of all existing cases in litigation, or all existing patents. The second validity strength rating 1404 can be determined in the same manner used to determine the first validity strength raring 1402 but using all of the existing cases in litigation or existing patents as the bases (e.g., avg(global PatentStandard( )+globalPatentOwnerStandard( )+globalClassStandard( ))).
As shown, the spider graph can include three datapoints associated with the patent data representative of the patent rating associated with the patent identifier 1406: namely, patent owner strength patent datapoint 1412 (e.g., POStrength), patent history strength patent datapoint 1414 (e.g., PIStrength), and patent class strength patent datapoint 1416 (e.g., PCStrength). Similarly, the spider graph can include three datapoints associated with the global data representative of the global standard associated with the patent identifier 1406: namely, patent owner strength global datapoint 1422 (e.g., acPOStrength), patent history strength global datapoint 1424 (e.g., acPIStrength), and patent class strength global datapoint 1426 (e.g., acPCStrength).)

	One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to combine the inventions disclosed in Hamer and Chan as Chan further develops on data analytics and presentation of results for making an informed decision regarding a case. 

	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed in Hamer in view of Remington and Chan to incorporate modeling  within boundaries of an isometric, polygonal graphic, said boundaries being determined, at least in part, by the at least three distinct metrics; with the motivation of informing users how strong different aspects of a case are in relation to other cases. (Chan column 73 lines 46-54)

Hamer in view of Remington, and Chan does not disclose negotiate purchase of and reserve purchase of.

However Sharma, which is directed to linking open offers and negotiation history from a terminated transaction o a newly listed transaction, teaches

negotiate purchase of and reserve purchase of. (Sharma paragraph 16 teaching the marketplace system 180 provides a number of marketplace functions and services to users that interface with the network-based system 160. For example, the marketplace system 180 can provide information for products for sale or at auction facilitated by the marketplace system 180 and displayable on user devices 130 and 140. In some embodiments, the marketplace system 180 provides listings for products indicative of the information for products. The listings for products can be stored in the database 125 and may be searchable through the network-based system 160. The listings may include information indicative of a product, a condition of the product, terms of sale for the product, shipping information, a description of the product, a quantity, a purchase price of the product, a best offer option (i.e., an indication that a seller is willing to negotiate for a price below that of a listed purchase price), a reserve price, a current auction price, metadata associated with the product, metadata associated with coding for the listing, a bidding history, a best offer history (e.g., negotiation history containing offers and counter offers and parties associated with the offers and counter offers), and information indicative of product organization, such as titles, categories, category taxonomies, and product interrelations.) 

One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to combine the inventions disclosed in Hamer and Sharma as Sharma develops on a marketplace for facilitating interactions between users. 

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed in Hamer in view of Remington, Chan, and Sharma to incorporate  negotiate purchase of and reserve purchase of with the motivation of incorporating a marketplace for facilitating the acquisition of rights related to an item such as to facilitate the interaction between a provider and a customer. (Sharma paragraph 16)

Referring to claim 2,

Hamer further discloses further comprising connecting the non-transitory computer readable medium to a network. (Hamer paragraph 38 disclosing one preferred embodiment of the present invention is described in the context of a service provided by Barrack, Rodos & Bacine, Philadelphia, Pa., a partnership including professional corporations. The service, referred to as BEAMS®, allows a financial entity to access various types of static reports via the Internet by logging onto a website. Hamer paragraph 51 disclosing the securities class action lawsuits shown in the reports are actual lawsuits. In the illustrated example, the client (Nirvana) accesses the reports via the Internet by using a browser to log onto a web site. Hamer paragraph 191 disclosing the present invention can be included in an article of manufacture (e.g., one or more computer program products) having, for instance, computer useable media. The media has embodied therein, for instance, computer readable program code means for providing and facilitating the mechanisms of the present invention. See also Hamer Figure 67.)

Referring to claim 3,

Hamer further discloses wherein the mass tort management, 20investment, or procurement module is tangibly embodied within the non-transitory computer readable medium. (Hamer paragraph 190 disclosing the present invention may be implemented with any combination of hardware and software. If implemented as a computer-implemented apparatus, the present invention is implemented using means for performing all of the steps and functions described above. Hamer 191 disclosing the present invention can be included in an article of manufacture (e.g., one or more computer program products) having, for instance, computer useable media. The media has embodied therein, for instance, computer readable program code means for providing and facilitating the mechanisms of the present invention. The article of manufacture can be included as part of a computer system or sold separately.)

Referring to claim 4,

Hamer further discloses wherein the non-transitory computer readable medium forms part of a device selected from the group comprising:  25a. a mobile phone; b. a tablet; c. a laptop or desktop computer; d. a display; and e. a gaming console.   (Hamer paragraph 190 disclosing the present invention may be implemented with any combination of hardware and software. If implemented as a computer-implemented apparatus, the present invention is implemented using means for performing all of the steps and functions described above. Hamer paragraph 191 disclosing the present invention can be included in an article of manufacture (e.g., one or more computer program products) having, for instance, computer useable media. The media has embodied therein, for instance, computer readable program code means for providing and facilitating the mechanisms of the present invention. The article of manufacture can be included as part of a computer system or sold separately.)

Referring to claim 5,
 
Hamer further discloses further comprising suggesting a purchase or non-purchase of legal rights in connection with a harmed party based upon the data. (Hamer paragraph 6 disclosing it is a complex and monumental task for financial entities to monitor all significant securities class action lawsuits to (a) determine when a potential market loss exists for security that was purchased or acquired by the financial entity during the class period, (b) estimate the amount of loss, and (c) determine whether it is prudent to take measures to try to recover part of the loss. Accordingly, many financial entities take no measures to identify and seek recoveries despite the fiduciary responsibility to do so. Hamer paragraph 55 disclosing if there were no transactions during a given class period, there is “no activity,” therefore Nirvana has no claim and no action is recommended. If, however, there are transactions during the relevant class period, calculations are made in order to determine whether Nirvana suffered a loss as a result. If Nirvana suffered a loss in a given case, that loss appears in the “Estimated Market Loss” column. Analysis is made as to the appropriate action to take, which is listed in the “Action Recommended” column.  Hamer paragraph 90 teaching the custodial records include trade data that allows a determination to be made as to whether a financial transaction falls within the class period for a given lawsuit. Hamer paragraph 91 disclosing the custodians provide transactional data in unpredictable and inconsistent formats. Accordingly, data must be retrieved and converted (parsed) into a unified format and the converted data placed into a common repository. The service provider uses the converted data to determine, for any given security, the client's holdings through a range of dates, detailed information about each transaction in the subject security, and the client's losses on those transactions, if any, during a specified time period.)

Referring to claim 6,

5Hamer further discloses further comprising generating a chart or graph in connection with the suggesting of the purchase or non-purchase of legal rights.  (Hamer paragraph 154 disclosing FIGS. 58-62B show additional report outputs that are similar to the report outputs in FIGS. 50-54B, except that additional information regarding the Estimated Loss (FIFO or LIFO) for a particular security may be obtained by selecting an Estimated Loss value in either of the Estimated Loss columns. Upon such a selection, a set of loss charts are automatically made available to the user (financial entity) for storing and display. The set of loss charts includes a Summary Chart (example shown in FIG. 63) and FIFO and LIFO loss charts (examples shown in FIGS. 64 and 65, respectively). Each financial entity will have a different set of loss charts for each security. Hamer paragraph 155 disclosing the set of loss charts contain information relevant to the litigation and specific to the financial entity to aid in making legal or fiscal decisions about the litigation, such as to help organize and bolster the legal case or settlement claim. The figures in the set of loss charts are calculated as a matter of course during the analysis of each financial entity's theoretical losses for the specific litigation. The organization of the information for the end user (financial entity), the storage and retrieval of the set of loss charts, and the presentation of the set of loss charts to the end user are described below. Hamer paragraphs 157-161 disclosing A. Organization. In one preferred embodiment, the set of loss charts provide at least the following information: i. A synopsis of key information about the litigation, including the security instrument(s) involved, the date range of the class period, and the post-class-period valuation of shares (FIG. 63). ii. A summary of the financial entity's involvement in the security instrument, including the total quantity of shares purchased during the period, the total quantity of shares sold during the period, and net expenditures on the security (FIG. 63). iii. The dollar amount of damages that the financial entity could claim under the broad legal guidelines of the PSLRA, under various calculation scenarios. For example, it is often useful for legal advisors to know what the financial entity's losses would be if a FIFO calculation method is used, and also what the losses would be if a LIFO calculation method is used. It is also useful to consider the losses on retained shares (i.e., shares held after the end date of the class period) only, and losses incurred on shares sold during the class period. Therefore, the third embodiment includes all combinations of those calculations (FIG. 63).)

Referring to claim 7,

Hamer further discloses further comprising educating a user 10on how to use the mass tort management, investment, or procurement module.  (See Hamer Figures 35-39 and 44 illustrating the display of the system that includes a “help” selection.)

Referring to claim 8,

Hamer further discloses comprising notifying an attorney of: a. a potential purchase, a successful purchase, or an unsuccessful purchase of legal 15rights in connection with a harmed party; b. an upcoming deadline; and c. a change in status of a litigation.  (Hamer paragraph 38 disclosing the service updates the reports on a periodic basis to reflect the most current information pertaining to the financial entity and the status of securities class action lawsuits tracked by the service. Preferably, the service is provided to a plurality of financial entities or clients. (“Financial entities” and clients are referred to interchangeably herein. Hamer paragraph 60 disclosing when losses are incurred which exceed Nirvana's thresholds for consideration of lead plaintiff status, BR&B will analyze the case and make a recommendation as to the appropriate action, providing a copy of such analysis to Nirvana's General Counsel. As settlement notices occur in the future, such notices will be monitored and appropriate action will be recommended. Typically, the case will be moved to the Claims Administration Report. If, however, we determine the settlement is inappropriate in some way, other action (such as opting out or objecting) may be recommended.) Hamer paragraph 63 disclosing Pending Claims Administration Report (Sorted by Claim File Deadline Date) and Pending Claims Administration Report (Sorted by Company) in conjunction with Hamer paragraph 64 disclosing what Are These Reports: These reports monitor the status of Nirvana's securities class action claims in cases settled from (DATE) forward (in both passive cases and those in which Nirvana may choose to take a more active role). It is an excellent tool for Nirvana and its Board to insure that it is complying with its fiduciary duty to collect all claims to which it is entitled. Cases listed on this report include both those cases in which Nirvana suffered a loss during the class period and those cases in which Nirvana could potentially have a claim (if part of the class period precedes the data baseline, further investigation needs to be made prior to the claim filing deadline). Hamer paragraph 105 disclosing Once a new lawsuit is identified or a status change of existing lawsuit is identified (e.g., change in class period, settlement announcement), then the second database (here, the LegalEdge database) must be updated accordingly. Hamer paragraph 135 disclosing the claim status terms can include that the custodian notified of upcoming claim deadline.)

Referring to claim 9,

Hamer further discloses allowing for 20manual input of and/or updates to the data.  (Hamer paragraph 21 disclosing FIGS. 35-39 show sample input screens for entering lawsuits into a database and for tracking client data in accordance with a first embodiment of the present invention. Hamer paragraph 38 the service, referred to as BEAMS®, allows a financial entity to access various types of static reports via the Internet by logging onto a website. The service updates the reports on a periodic basis to reflect the most current information pertaining to the financial entity and the status of securities class action lawsuits tracked by the service.)

Referring to claim 10,

Hamer further discloses further comprising distributing funds based, at least in part, upon an identification of who contributed to inputting some of the data used to make a suggestion or to take an action. (Hamer paragraph 55 disclosing If there were no transactions during a given class period, there is “no activity,” therefore Nirvana has no claim and no action is recommended. If, however, there are transactions during the relevant class period, calculations are made in order to determine whether Nirvana suffered a loss as a result. If Nirvana suffered a loss in a given case, that loss appears in the “Estimated Market Loss” column. Analysis is made as to the appropriate action to take, which is listed in the “Action Recommended” column.  Hamer paragraph 66 disclosing D. Claims Recovery Report (Sorted Claim File Date) and Claims Recovery Report (Sorted by Case Name) in conjunction with Hamer paragraph 67 disclosing What Are These Reports: These reports will list proceeds received by Nirvana per Nirvana's custodial information provided to BR&B. This is How it Works: When BR&B has been notified that Nirvana has received notice of a recovery check from a claims administrator representing Nirvana's pro rata share of a settlement fund, (which was the result of a claim filed by your custodial bank) BR&B will keep track of these recoveries received by date of recovery with the amount of each recovery.

Referring to claim 13,

Hamer further discloses wherein the data relates to at least two parameters selected from the group consisting of: a. a number of potential claims relating to the common cause for injury;  5b. how identifiable or reachable a harmed party is; c. a location of the harmed party; d. how responsive the harmed party is to an advertisement; e. the monetary value; f. a chance of success or failure of a potential litigation;  10g. an expert recommendation; h. how many other legal entities are competing to litigate an identical or similar case relating to the common cause for injury; i. how long an investment is likely to be tied up; and j. a sum of money invested by a legal entity towards a mass tort. (Hamer paragraph 60 disclosing these reports serve as a monitoring tool to assist the Nirvana's board and staff in monitoring cases in which Nirvana has a loss position. When losses are incurred which exceed Nirvana's thresholds for consideration of lead plaintiff status, BR&B will analyze the case and make a recommendation as to the appropriate action, providing a copy of such analysis to Nirvana's General Counsel. As settlement notices occur in the future, such notices will be monitored and appropriate action will be recommended. Typically, the case will be moved to the Claims Administration Report. If, however, we determine the settlement is inappropriate in some way, other action (such as opting out or objecting) may be recommended. Hamer Figures 35, 42A, and 42B illustrating the company information that can be inputted such as the name type address, city, zip, and state. See also Hamer paragraph 161 disclosing iii. The dollar amount of damages that the financial entity could claim under the broad legal guidelines of the PSLRA, under various calculation scenarios. For example, it is often useful for legal advisors to know what the financial entity's losses would be if a FIFO calculation method is used, and also what the losses would be if a LIFO calculation method is used. It is also useful to consider the losses on retained shares (i.e., shares held after the end date of the class period) only, and losses incurred on shares sold during the class period. Therefore, the third embodiment includes all combinations of those calculations (FIG. 63).)

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hamer et al. (US 20130325729) in view of Remington et al. (US Patent No. 8,498,945), Chan (US Patent No. 10,133,791), Sharma (US 20160180422), and Wamsley et al. (US Patent No. 6,810,382).

Referring to claim 11,

Hamer in view of Remington, Chan, and Sharma does not explicitly disclose further comprising automatically generating a portion of a complaint based, at least in part, on some of the data.  

However Wamsley, which is directed to the computerized management of client data teaches further comprising automatically generating a portion of a complaint based, at least in part, on some of the data. (Wamsley Abstract teaching the first phase corresponds to pre-negotiation of the claim and includes at least a first and second subordinate pre-negotiation stage. Each of these stages includes the generation of a number of prompts directed to obtaining information about the claim. A given record may also be set to a second management phase corresponding to negotiation of the claim or a third management phase representing settlement of the claim. In addition, the present invention discloses a technique to automatically generate a demand letter and calculate settlement amounts from information gathered in the record during pursuit of the claim. Wamsley column 4 line 9 to line 20 teaching a number of data items are entered into each of the records. The items include a factual description of the respective injury, a number of values corresponding to damages suffered by the respective client, and an address of an opponent to a corresponding claim. One of the records is selected to generate a demand letter with the system. The program automatically assembles the letter from a standard form, the items corresponding to the selected record, and a demand amount calculated by the program from the values corresponding to the selected one of the record. Wamsley column 7 lines 13-25 although some information concerning the scope and nature of the personal injury claim is gathered during stages 112 and 114, stage 116 focuses on obtaining information specific to establishing a fair compensation amount for the client. For example, medical provider records and bills, and information concerning economic loss, such as lost wages, are gathered in stage 116. Once the appropriate information is gathered, it is presented in a persuasive letter to the person who caused the injury (the defendant), the defendant's representative, or the defendant's insurance company. This “demand letter” proposes an amount of compensation needed to settle the client's claim, initiating a negotiation phase of the case.)

	One of ordinary skill in the art would have been motivated to combine the invention disclosed in Hamer and Wamsley as Wamsley further develops management of data related to a client. 

	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed in Hamer in view of Remington, Chan, Sharma, and Wamsley to incorporate further comprising automatically generating a portion of a complaint based, at least in part, on some of the data with the motivation of automating the generation of a demand letter using the information provided by a client. (Wamsley column 4 lines 3-18)

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hamer et al. (US 20130325729) in view of (Remington et al. (US Patent No. 8,498,945), Chan (US Patent No. 10,133,791), Sharma (US 20160180422) and Bassler et al. (US 20190164241).

Referring to claim 12,

Hamer in view of Remington, Chan, and Sharma does not explicitly disclose further comprising:  30a. encrypting and storing the data on a database or a cloud-based management, investment, or procurement system; and b. distributing the data using distributed ledger technology.

However Bassler, which is directed to performing an electronic discovery using a blockchain, teaches further comprising:  30a. encrypting and storing the data on a database or a cloud-based management, investment, or procurement system; (Bassler paragraph 6 teaching for each of the phases of the electronic discovery process metadata of the electronic data objects, which is subject to the respective phase of the electronic discovery process and to the electronic data processing tool used for executing the respective phase, is stored in the blockchain. Furthermore, audit information about auditable actions carried out during the respective phase by the electronic data processing tool used for executing the respective phase on the electronic data objects is stored in the blockchain. Bassler paragraph 7 teaching for each of the phases of the electronic discovery process metadata of the electronic data objects, which is subject to the respective phase of the electronic discovery process and to the electronic data processing tool used for executing the respective phase, is stored in the blockchain. Furthermore, audit information about auditable actions carried out during the respective phase by the electronic data processing tool used for executing the respective phase on the electronic data objects is stored in the blockchain. A consensus of the participants may be required for adding an additional entry to the blockchain. All participants may agree to the entry and validate it via the peer-to-peer network. Embodiments may have the beneficial effect of enabling commitments with low workload based on a trusted and trustless participation. Entries may be encrypted, hashed, and sent to a network of validating nodes. According to embodiments, the validation nodes may be provided by additional computer systems or by the computer systems used by the participants of the eDiscovery.  Bassler paragraph 27 teaching using a blockchain, which provides a distributed, decentralized data storage structure, wherein a plurality of copies of the blockchain are stored on a plurality of independent computer systems, the risk of a data loss may be minimized. Bassler paragraph 34 teaching according to embodiments, for each of the electronic data processing tools the method further comprises storing results of the execution of the respective electronic data processing tools in the blockchain. Bassler paragraph 95 teaching confidentiality of the different eDiscovery processes comprised by the same blockchain 400 may be implemented by restricting the read access to the data stored in the blocks B1 to BN 402-410 of blockchain 400 exclusively to the participants or a selection from the participants of the eDiscovery processes, the respective stored data belongs to. Such a restriction of read access may e.g. be implemented by encrypting the data stored in blockchain 400 with different encryption keys depending on the eDiscovery processes, the respective stored data belongs to.)

and b. distributing the data using distributed ledger technology.  (Bassler paragraph 27 teaching using a blockchain, which provides a distributed, decentralized data storage structure, wherein a plurality of copies of the blockchain are stored on a plurality of independent computer systems, the risk of a data loss may be minimized. Furthermore, an efficient way of synchronizing may be provided generating additional blocks of the blockchain based on a consensus of all participants participating in the generation of additional blocks. Bassler paragraph 34 teaching according to embodiments, for each of the electronic data processing tools the method further comprises storing results of the execution of the respective electronic data processing tools in the blockchain. Bassler paragraph 35 teaching the storing of the results comprises storing resulting electronic data objects or references to the respective resulting electronic data objects in the blockchain.)

One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to combine the invention disclosed in Hamer and Bassler as Bassler further develops on the manner of storing information regarding a party.

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed in Hamer in view of Remington, Chan, Sharma, and Bassler to incorporate further comprising:  30a. encrypting and storing the data on a database or a cloud-based management, investment, or procurement system; and b. distributing the data  using distributed ledger technology with the motivation of restricting access to information to only authorized parties (Bassler paragraph 95) and to minimize the risk of data by using a blockchain for data storage. (Bassler paragraph 27)

Claims 14 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over by Hamer et al. (US 20130325729) in view of Remington et al. (US Patent No. 8,498,945), Chan (US Patent No. 10,133,791) and Schwartz (US Patent No. 11,216,895).

Referring to claim 14,

The examiner notes that the bolded portion of the amended limitation of “estimating, through analysis of the data, a monetary value to allow a legal entity to purchase legal rights from the one or more harmed parties before the entity establishes a client relationship with the one or more harmed parties” is recited as an intended use of the estimated monetary value and therefore holds little patentable weight. 

Hamer further discloses:

A non-transitory computer readable medium comprising: an operating system; a memory; a compiler;  20a user interface; a display and a mass tort management, investment, or procurement module capable of:  (Hamer paragraph 74 disclosing the platforms used in the Barrack Rodos & Bacine reporting system are: Windows NT/2000/XP, Microsoft SQL Server and Microsoft Internet Information Server (IIS). Hamer paragraph 75 disclosing Programming languages are Transact-SQL, Perl, XML and XSLT for the platform. Hamer paragraph 136 disclosing FIGS. 42A and 42B are user interface display screens for showing company information. The company information is the financial entity that has enrolled in the service. Hamer paragraph 190 teaching the present invention may be implemented with any combination of hardware and software. If implemented as a computer-implemented apparatus, the present invention is implemented using means for performing all of the steps and functions described above. Hamer paragraph 191 disclosing the present invention can be included in an article of manufacture (e.g., one or more computer program products) having, for instance, computer useable media. The media has embodied therein, for instance, computer readable program code means for providing and facilitating the mechanisms of the present invention. The article of manufacture can be included as part of a computer system or sold separately.)

 tracking data in real time related to a common cause for injury; (Hamer paragraph 9 disclosing in a first embodiment, the present invention provides a system and method that automatically creates reports to allow a financial entity to review and track potential monetary claims resulting from securities class action lawsuits for securities purchased or acquired by the financial entity. To create the reports, a first database of transaction activity for the financial entity is accessed. The transaction activity includes an identification of each security purchased or acquired, and the date of each purchase or acquisition. A second database of securities class action lawsuits is accessed. The second database includes for each lawsuit an identification of all securities associated with the class action lawsuit, and the class period of the lawsuit. The transaction activity of the financial entity is automatically compared with the securities class action lawsuits in the second database, and any securities purchased or acquired by the financial entity during the class period that are associated with an entered securities class action lawsuit are identified.)

estimating, through analysis of the data, a monetary value to allow a legal entity to purchase legal rights from the one or more harmed parties before the entity establishes a client relationship with the one or more harmed parties;  (Hamer paragraph 9 disclosing the identified securities may provide a potential monetary claim for the financial entity. A report is then automatically created of at least the lawsuits that may provide a potential monetary claim for the financial entity based on the transaction activity of the financial entity. Hamer paragraph 10 disclosing the report also includes estimated market loss and eligible loss information, as well as any actions recommended to be taken by the financial entity regarding the lawsuits. Hamer paragraph 11 disclosing the method operates as follows:1. A database of securities class action lawsuits is maintained. 2. The lawsuit database includes a subset of securities class action lawsuits that are deemed to be noteworthy by the entity that administers the system. 3. A comparison is made for each financial entity of transaction activity of the financial entity with records in the database subset of noteworthy securities class action lawsuits to identify any securities purchased or acquired by the financial entity that are associated with a securities class action lawsuit in the lawsuit database and which may provide a potential monetary claim for the financial entity. 4. A report is created for each financial entity showing the noteworthy lawsuits. For the lawsuits that were identified as providing a potential monetary claim for the financial entity and which were deemed to be noteworthy, the report includes the potential monetary claim for the financial entity based on the transaction activity of the financial entity.)

Hamer does not disclose the monetary value, a risk associated with the monetary value, and a reliability of the risk 

However Remington further teaches the monetary value, a risk associated with the monetary value, and a reliability of the risk (Remington column 2 lines 22-30 teaching the system comprises means for receiving into the system information relating to the potential claim. This information relates to a value of the potential claim, a likelihood of success of the potential claim, and a cost of asserting the potential claim. The system further comprises means for calculating an estimated claim valuation based upon the information relating to the potential claim and means for presenting the estimated claim valuation to a user. Remington column 2 lines 22-28 teaching the system 70 comprises a memory component 72 for maintaining information relating to a value of the potential claim, a likelihood of success of the potential claim, and a cost of asserting the potential claim. The system also comprises a processor 74 for calculating a claim valuation based upon the information relating to the value of the potential claim, the likelihood of success of the potential claim, and the cost of asserting the potential claim. Remington column 10 lines 30-48 teaching the information in the lost profits category may be further categorized into three major subcategories: (1) lost profits barriers; (2) lost profits claimed and reduction factors; and (3) impact and lost profits damage crosscheck. The information in the lost profits barriers category comprises: (1) whether the claimant can clearly establish that it had new projects that it was prevented from performing; (2) whether the contract contains an exculpatory clause barring lost profit claims; (3) whether the contract contains a lien waiver barring lost profits claims; (4) whether the contract contains a notice provision for lost profits which can no longer be satisfied; and (5) whether the contract contains a force majure clause barring lost profits claims. In the current embodiment, this information takes the form of yes/no/disputed selections. If any of this information is disputed, a present likelihood of success evaluation is made. This evaluation represents the users current opinion of the likelihood of success with respect to that particular issue. This information is used to calculate a lost profit contractual barrier score using the following rules. Remington column 11 lines 1-7 teaching the information in the impact and lost profits damage crosscheck category comprises: (1) the amount the project is “underwater” assuming no profit, and (2) the amount the project is “underwater” assuming anticipated profit. The amount the project is underwater assuming no profit is calculated by subtracting the estimated total job cost at completion from the adjusted amount paid to date.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed in Hamer in view of Remington to incorporate the monetary value, a risk associated with the estimated monetary value, and a reliability of the risk with the motivation of determining relevant parameters related to a potential claim. (Remington column 2 lines 22-30)

Hamer in view of Remington does not disclose modeling  with an integrative graphic by way of the display

However Chan further teaches modeling with an integrative graphic by way of the display (Chan column 1 lines 32-40 teaching data mining techniques typically need to consider how to effectively process large amounts of data. Consider manufacturing of products as an example. Therefore, the input data can include various pieces of data relating to origin and features of components. The aim of data mining in the context of manufacturing can be to resolve problems relating to quality analysis and quality assurance. Data mining can be used, for example, for root cause analysis, for early warning systems within the manufacture plant, and for reducing warranty claims. Chan column 1 lines 52-56 teaching in some implementations, a plurality of legal documents associated with a plurality of legal cases can be received, where at least one of the plurality of legal cases can be associated with a legal proceeding. Chan column 6 lines 53-64 teaching a useful key to simplifying the use of data mining in analytic applications is to make the analytic application domain-specific. “Domain” refers to a problem subject area, and “domain-specific” means that an analytic application is designed to operate on the basis of data related to a particular problem subject area, where the data has specific defined data elements with defined relations among the data elements. For example, legal industry is a specific domain, and a domain-specific analytic application for the legal industry would accept and analyze only legal related data. For illustration purposes in this specification, legal is chosen as the domain of interest. Chan column 7 lines 1-10 teaching in general, for a specific domain, the system and methods as described herein can identify business problems that are applicable to such a specific domain. Once the business problems that need data mining are identified, the system and methods as described herein can be used to build an analytic application to solve these business problems so that the analytic application developer can embed in the analytic application all data mining related knowledge needed for the solution so that the end user of the application does not require data mining specific expertise. Chan column 74 lines 9-43 teaching FIG. 14 is an example screenshot of a spider graph generated based on patent data and global data. Referring to FIG. 14, the spider graph 1400 can be shown in a comparison section (e.g., comparison section 1302) of the analysis page 1300. The spider graph 1400 shows a first validity strength rating 1402 and a second validity strength rating 1404 associated with a particular patent identifier 1406. In some implementations, the first validity strength rating 1402 can be that shown as rating 1313 in FIG. 13 (which also can be validity strength rating as determined at the Post-Final Decision Stage or Post-Trial Stage). The second validity rating 1404 can be associated with a global validity strength rating taking into account of all existing cases in litigation, or all existing patents. The second validity strength rating 1404 can be determined in the same manner used to determine the first validity strength raring 1402 but using all of the existing cases in litigation or existing patents as the bases (e.g., avg(global PatentStandard( )+globalPatentOwnerStandard( )+globalClassStandard( ))). As shown, the spider graph can include three datapoints associated with the patent data representative of the patent rating associated with the patent identifier 1406: namely, patent owner strength patent datapoint 1412 (e.g., POStrength), patent history strength patent datapoint 1414 (e.g., PIStrength), and patent class strength patent datapoint 1416 (e.g., PCStrength). Similarly, the spider graph can include three datapoints associated with the global data representative of the global standard associated with the patent identifier 1406: namely, patent owner strength global datapoint 1422 (e.g., acPOStrength), patent history strength global datapoint 1424 (e.g., acPIStrength), and patent class strength global datapoint 1426 (e.g., acPCStrength).)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed in Hamer in view of Remington and Chan to incorporate modeling with an integrative graphic by way of the display with the motivation of informing users how strong different aspects of a case are in relation to other cases. (Chan column 73 lines 46-54)

Hamer in view of Remington and Chan do not disclose combining tracked data with streamflow data and historical data, and applying insurance-based metrics to the aggregated data;

However Schwartz, which is directed to analysis and litigation monitoring, and the performance of risk mitigation analysis to identify securities claims and optimize recovery of revenue associated with securities claims, teaches: 

combining tracked data with streamflow data and historical data, and applying insurance-based metrics to the aggregated data; (Schwartz column 15 lines 1-8 teaching the loss and damages (claims) valuation module 315 can determine a value of a claim using one or more valuation methods. For example, the module 315 can utilize historical settlement data to create a valuation metric for claims at filing, or even prior to the filing. Based on the valuation, clients can make a decision whether to opt out (or opt in), determine if the settlement is fair, if the attorney fees are fair, and the like. Schwartz column 15 lines 22-41 teaching the risk mitigation module 330 can mitigate risks by identifying and/or analyzing potential issues that can cause risk in order to take actions that can mitigate such risks. For example, if a historical analysis of actions in a foreign jurisdiction is associated with certain risks, such risks can be proactively identified, and an action can be evaluated for merit before the action is filed in the jurisdiction. In some embodiments, the risk mitigation module can offer adverse party cost (loser pays) insurance to clients (and in some instances plaintiff investors that are not clients) involved in litigations outside the United States that meet certain qualification criteria (e.g., meets disclosed underwriting guidelines, a regulator or another authority has found significant wrong doing). The availability of insurance reduces or eliminates risk-based disincentives to the clients seeking to recover portfolio losses due to actionable securities fraud to allow funds (e.g., pension funds) to evaluate each case on its merits. The data relating to risk, insurance premiums, enrollment in insurance and/or the like can be stored in one or more database tables such as the risk table 390. Schwartz column 40 lines 2-32 teaching referring to FIG. 9B, in embodiments, an aggregated dataset may be referred to as a “live” dataset containing data that is iteratively updated, in real time, to contain a live or current view of the data fields of interest. The data fields of interest may be drawn from multiple documents and databases, including without limitation, historical data sources related to, for example, securities information. This data may be collected from a plurality of structured and unstructured data sources, as described herein, through the use of proprietary data connectors, APIs, manual upload or entry, or some other means of data transfer. The unification of the data with records pertaining to entities of interest, and the securities and security data of such entities, may be accomplished through entity resolution, record matching algorithms, or other data merging means and methods to achieve a sufficient confidence rate in data matches among the data sources and entity-specific information obtained (e.g., trading in an entity's securities). Structured and unstructured data may be processed, as described herein, to obtain a reduced data set pertaining to specific data fields of interest, including without limitation, keywords among the unstructured data, the overall tone of the data as indicated by keywords (e.g., skeptical, analytical), the sentiment of the data (e.g., positive or negative), and the presence or lack thereof of reference to an entity name of interest (e.g., “Company X,” or “Company Y”). To this aggregated data set that is based on such structured and/or unstructured data, the CIOR system may add metadata, including without limitation, trading data relating to an entity's securities, time data, or some other set of dependent variables.)

One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to combine the inventions disclosed in Hamer and Schwartz as Schwartz further develops on incorporating information from related cases in facilitating making a determination. 

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed in Hamer in view of Remington, Chan, and Schwartz to incorporate combining tracked data with streamflow data and historical data, and applying insurance-based metrics to the aggregated data with the motivation of maintaining a live dataset that updates as information comes in and to incorporate information related to insurance to make a determination regarding the merits of a case.  (Schwartz column 15 lines 22-41 and Schwartz column 40 lines 2-6)

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed in Hamer in view of Remington, Chan, and Schwartz to incorporate combining tracked data with streamflow data and historical data, and applying insurance-based metrics to the aggregated data;

5Referring to claim 18,

Hamer further discloses further comprising a docketing sub-module of the mass tort management, investment, or procurement module for keeping track of litigation related deadlines.  (Hamer paragraph 63 disclosing Pending Claims Administration Report (Sorted by Claim File Deadline Date) and Pending Claims Administration Report (Sorted by Company) in conjunction with Hamer paragraph 64 disclosing what Are These Reports: These reports monitor the status of Nirvana's securities class action claims in cases settled from (DATE) forward (in both passive cases and those in which Nirvana may choose to take a more active role). It is an excellent tool for Nirvana and its Board to insure that it is complying with its fiduciary duty to collect all claims to which it is entitled. Cases listed on this report include both those cases in which Nirvana suffered a loss during the class period and those cases in which Nirvana could potentially have a claim (if part of the class period precedes the data baseline, further investigation needs to be made prior to the claim filing deadline). Hamer paragraph 105 disclosing Once a new lawsuit is identified or a status change of existing lawsuit is identified (e.g., change in class period, settlement announcement), then the second database (here, the LegalEdge database) must be updated accordingly. Hamer paragraph 135 disclosing the claim status terms can include that the custodian notified of upcoming claim deadline.)

Referring to claim 19,

Hamer further discloses further comprising a 10payment sub-module of the mass tort management, investment, or procurement module for allowing a purchase of, a negotiation of the purchase of, or an ability to reserve the purchase of, legal rights of the one or more harmed parties.  (Hamer paragraph 60 disclosing when losses are incurred which exceed Nirvana's thresholds for consideration of lead plaintiff status, BR&B will analyze the case and make a recommendation as to the appropriate action, providing a copy of such analysis to Nirvana's General Counsel. As settlement notices occur in the future, such notices will be monitored and appropriate action will be recommended. Typically, the case will be moved to the Claims Administration Report. If, however, we determine the settlement is inappropriate in some way, other action (such as opting out or objecting) may be recommended.)

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Hamer et al. (US 20130325729) in view of Remington et al. (US Patent No. 8,498,945), Chan (US Patent No. 10,133,791), Schwartz (US Patent No. 11,216,895), and Lenea (US 20180218465).

Referring to claim 17,

Hamer in view of Remington, Chan, and Schwartz does not explicitly disclose further comprising a marketing sub-module of the mass tort management, investment, or procurement module capable of soliciting advertisements to the one or more harmed parties.

However Lenea, which is directed to assisting users identifying class action settlement for which a user is a class member, teaches further comprising a marketing sub-module of the mass tort management, investment, or procurement module capable of soliciting advertisements to the one or more harmed parties.  (Lenea paragraph 15 user purchase data is periodically accessed and referenced with compensatory settlement-damages eligibility information to determine that an individual enrolled in the service (hereinafter, “a user”) is entitled to, or is likely entitled to, one or more settlement-damages. When the service can identify all the information necessary to both determine that a user is eligible for settlement-damages and complete the corresponding settlement-damages claim, the settlement-damages claim is submitted on behalf of the user. When additional information is needed to make an eligibility determination or to complete a claim, additional information is requested from the user. A user who is determined by the service to likely be eligible for settlement-damages may be asked to provide not only the information necessary to determine eligibility, but also information needed to complete the damages-claim, assuming they are in fact eligible, in the same communication.  Lenea paragraph 87 teaching the scope of the service does not include submitting claims on behalf of users, and users are alerted of their certain or likely eligibility for settlement-damages in the manner described above. FIG. 9 is a flowchart of such an embodiment. Lenea paragraph 88 teaching when the service cannot determine a user's eligibility for a certain settlement, and cannot submit claims for the certain settlement on the user's behalf, the service may concurrently, alert the user of the additional information required to determine eligibility, and provide the user with Submission Resources to help them submit a claim in the event they are eligible. See also claims 19 and 53).

One of ordinary skill in the art would have been motivated to combine the invention disclosed in Hamer and Lenea as Lenea further develops on communicating to members associated with a class action. 

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed in Hamer in view of Remington, Chan, Schwarz, and to incorporate further comprising a marketing sub-module of the mass tort management, investment, or procurement module capable of soliciting advertisements to the one or more harmed parties with the motivation of notifying afflicted parties of their potential settlement resulting from being apart of a class. (Lenea paragraphs 7, 15, and 87-88)

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Hamer et al. (US 20130325729) in view of Adams et al. (US 20070214095), Remington et al. (US Patent No. 8,498,945), and Chan (US Patent No. 10,133,791). 

Referring to claim 20,

The examiner notes that the bolded portion of the amended limitation of “and said third estimation to facilitate showing investors an opportunity to purchase legal rights from one of more of harmed parties” is an intended use of the third estimation and therefore holds little patentable weight.  

Hamer further discloses:

A mass tort management, investment, or procurement system for tracking injuries 15comprising: (1) a database storing data updated in real time or (2) cloud-based management system, an investment system, or a procurement system for storing the real time data, said real time data being related to a common cause for injury, and including at least: (Hamer paragraph 9 disclosing in a first embodiment, the present invention provides a system and method that automatically creates reports to allow a financial entity to review and track potential monetary claims resulting from securities class action lawsuits for securities purchased or acquired by the financial entity. To create the reports, a first database of transaction activity for the financial entity is accessed. The transaction activity includes an identification of each security purchased or acquired, and the date of each purchase or acquisition. A second database of securities class action lawsuits is accessed. The second database includes for each lawsuit an identification of all securities associated with the class action lawsuit, and the class period of the lawsuit. The transaction activity of the financial entity is automatically compared with the securities class action lawsuits in the second database, and any securities purchased or acquired by the financial entity during the class period that are associated with an entered securities class action lawsuit are identified.)

b. a first estimation comprising a monetary value; (Hamer paragraph 9 disclosing the identified securities may provide a potential monetary claim for the financial entity. A report is then automatically created of at least the lawsuits that may provide a potential monetary claim for the financial entity based on the transaction activity of the financial entity. Hamer paragraph 10 disclosing the report also includes estimated market loss and eligible loss information, as well as any actions recommended to be taken by the financial entity regarding the lawsuits. Hamer paragraph 11 disclosing the method operates as follows:1. A database of securities class action lawsuits is maintained. 2. The lawsuit database includes a subset of securities class action lawsuits that are deemed to be noteworthy by the entity that administers the system. 3. A comparison is made for each financial entity of transaction activity of the financial entity with records in the database subset of noteworthy securities class action lawsuits to identify any securities purchased or acquired by the financial entity that are associated with a securities class action lawsuit in the lawsuit database and which may provide a potential monetary claim for the financial entity. 4. A report is created for each financial entity showing the noteworthy lawsuits. For the lawsuits that were identified as providing a potential monetary claim for the financial entity and which were deemed to be noteworthy, the report includes the potential monetary claim for the financial entity based on the transaction activity of the financial entity.)

Hamer does not explicitly disclose a) a type of injury selected from the group comprising; i. medical device;  20ii. prescription drug; iii. product liability; and iv. toxic contamination;

However Adams, which is directed to monitoring sources containing information potentially related to class actions and providing the user with data related to class actions, teaches a) a type of injury selected from the group comprising; i. medical device;  20ii. prescription drug; iii. product liability; and iv. toxic contamination; (Adams paragraph 25 FIG. 3 is a screen shot of the user interface with the Web form 301. In the illustrated embodiment, each database record corresponds to a particular class action and contains the following fields: summary, class action short name, class action type, case name, defendant(s), settlement amount, product or service, deadline type(s), deadline date(s), class definition, and documents. The “documents” field allows for images or electronic copies of documents related to the respective class action (e.g., notices, proof of claim forms, settlements, among others) to be stored within the record. Adams paragraph 42 teaching the summary list 709 provides the case name 901, the type of class action 902, the next decision 903 that is required by class members and the deadline 904 for the decision. . By selecting a particular class action from the summary list 709, the user is taken to a class action details segment 710 for the selected class action (FIG. 12). For example, by selecting the NBR class action 906, the user is taken to a details segment 710 that provides detailed information about the NBR class action 906. Adams paragraph 48 teaching as shown in FIG. 11, in the illustrated embodiment, the user 121 can search for class actions based on any one or more of the following: case name, settling defendants, product and/or services, decision deadline date, class definition and/or class type.)

One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to combine the invention disclosed in Hamer and Adams as Adams further develops on the monitoring of information associated with a lawsuit, such as a class action.

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed in Hamer in view of Adams to incorporate a) a type of injury selected from the group comprising; i. medical device;  20ii. prescription drug; iii. product liability; and iv. toxic contamination with the motivation of enabling users to search a variety of types of class actions and to be provided information regarding the class actions meeting the search criteria. (Adams paragraphs 48-49)

Hamer in view of Adams does not disclose c. a second estimation comprising a risk associated with the estimated monetary value; and d. a third estimation comprising a reliability of the risk; said first estimation, said second estimation, and said third estimation

However Remington further teaches:

c. a second estimation comprising a risk associated with the estimated monetary value; and  (Remington column 2 lines 22-28 teaching the system 70 comprises a memory component 72 for maintaining information relating to a value of the potential claim, a likelihood of success of the potential claim, and a cost of asserting the potential claim. The system also comprises a processor 74 for calculating a claim valuation based upon the information relating to the value of the potential claim, the likelihood of success of the potential claim, and the cost of asserting the potential claim. Remington column 10 lines 30-48 teaching the information in the lost profits category may be further categorized into three major subcategories: (1) lost profits barriers; (2) lost profits claimed and reduction factors; and (3) impact and lost profits damage crosscheck. The information in the lost profits barriers category comprises: (1) whether the claimant can clearly establish that it had new projects that it was prevented from performing; (2) whether the contract contains an exculpatory clause barring lost profit claims; (3) whether the contract contains a lien waiver barring lost profits claims; (4) whether the contract contains a notice provision for lost profits which can no longer be satisfied; and (5) whether the contract contains a force majure clause barring lost profits claims. In the current embodiment, this information takes the form of yes/no/disputed selections. If any of this information is disputed, a present likelihood of success evaluation is made. This evaluation represents the users current opinion of the likelihood of success with respect to that particular issue. This information is used to calculate a lost profit contractual barrier score using the following rules. Remington column 11 lines 1-7 teaching the information in the impact and lost profits damage crosscheck category comprises: (1) the amount the project is “underwater” assuming no profit, and (2) the amount the project is “underwater” assuming anticipated profit. The amount the project is underwater assuming no profit is calculated by subtracting the estimated total job cost at completion from the adjusted amount paid to date.)

d. a third estimation comprising a reliability of the risk; (Remington column 2 lines 22-28 teaching the system 70 comprises a memory component 72 for maintaining information relating to a value of the potential claim, a likelihood of success of the potential claim, and a cost of asserting the potential claim. The system also comprises a processor 74 for calculating a claim valuation based upon the information relating to the value of the potential claim, the likelihood of success of the potential claim, and the cost of asserting the potential claim. Remington column 10 lines 30-48 teaching the information in the lost profits category may be further categorized into three major subcategories: (1) lost profits barriers; (2) lost profits claimed and reduction factors; and (3) impact and lost profits damage crosscheck. The information in the lost profits barriers category comprises: (1) whether the claimant can clearly establish that it had new projects that it was prevented from performing; (2) whether the contract contains an exculpatory clause barring lost profit claims; (3) whether the contract contains a lien waiver barring lost profits claims; (4) whether the contract contains a notice provision for lost profits which can no longer be satisfied; and (5) whether the contract contains a force majure clause barring lost profits claims. In the current embodiment, this information takes the form of yes/no/disputed selections. If any of this information is disputed, a present likelihood of success evaluation is made. This evaluation represents the users current opinion of the likelihood of success with respect to that particular issue. This information is used to calculate a lost profit contractual barrier score using the following rules.)

said first estimation, said second estimation, and said third estimation (Remington column 2 lines 22-30 teaching the system comprises means for receiving into the system information relating to the potential claim. This information relates to a value of the potential claim, a likelihood of success of the potential claim, and a cost of asserting the potential claim. The system further comprises means for calculating an estimated claim valuation based upon the information relating to the potential claim and means for presenting the estimated claim valuation to a user. Remington column 2 lines 22-28 teaching the system 70 comprises a memory component 72 for maintaining information relating to a value of the potential claim, a likelihood of success of the potential claim, and a cost of asserting the potential claim. The system also comprises a processor 74 for calculating a claim valuation based upon the information relating to the value of the potential claim, the likelihood of success of the potential claim, and the cost of asserting the potential claim. Remington column 10 lines 30-48 teaching the information in the lost profits category may be further categorized into three major subcategories: (1) lost profits barriers; (2) lost profits claimed and reduction factors; and (3) impact and lost profits damage crosscheck. The information in the lost profits barriers category comprises: (1) whether the claimant can clearly establish that it had new projects that it was prevented from performing; (2) whether the contract contains an exculpatory clause barring lost profit claims; (3) whether the contract contains a lien waiver barring lost profits claims; (4) whether the contract contains a notice provision for lost profits which can no longer be satisfied; and (5) whether the contract contains a force majure clause barring lost profits claims. In the current embodiment, this information takes the form of yes/no/disputed selections. If any of this information is disputed, a present likelihood of success evaluation is made. This evaluation represents the users current opinion of the likelihood of success with respect to that particular issue. This information is used to calculate a lost profit contractual barrier score using the following rules. Remington column 11 lines 1-7 teaching the information in the impact and lost profits damage crosscheck category comprises: (1) the amount the project is “underwater” assuming no profit, and (2) the amount the project is “underwater” assuming anticipated profit. The amount the project is underwater assuming no profit is calculated by subtracting the estimated total job cost at completion from the adjusted amount paid to date.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed in Hamer in view of Adams and Remington to incorporate c. a second estimation comprising a risk associated with the estimated monetary value; and d. a third estimation comprising a reliability of the risk; said first estimation, said second estimation, and said third estimation with the motivation of determining relevant parameters related to a potential claim. (Remington column 2 lines 22-30)

Hamer in view of Adams and Remingotn does not disclose and an integrative graphic modeling to facilitate showing investors an opportunity to purchase legal rights from one of more of harmed parties.

However Chan further teaches and an integrative graphic modeling to facilitate showing investors an opportunity to purchase legal rights from one of more of harmed parties.

and an integrative graphic modeling to facilitate showing investors an opportunity to purchase legal rights from one of more of harmed parties. (Chan column 1 lines 32-40 teaching data mining techniques typically need to consider how to effectively process large amounts of data. Consider manufacturing of products as an example. Therefore, the input data can include various pieces of data relating to origin and features of components. The aim of data mining in the context of manufacturing can be to resolve problems relating to quality analysis and quality assurance. Data mining can be used, for example, for root cause analysis, for early warning systems within the manufacture plant, and for reducing warranty claims. Chan column 1 lines 52-56 teaching in some implementations, a plurality of legal documents associated with a plurality of legal cases can be received, where at least one of the plurality of legal cases can be associated with a legal proceeding. Chan column 6 lines 53-64 teaching a useful key to simplifying the use of data mining in analytic applications is to make the analytic application domain-specific. “Domain” refers to a problem subject area, and “domain-specific” means that an analytic application is designed to operate on the basis of data related to a particular problem subject area, where the data has specific defined data elements with defined relations among the data elements. For example, legal industry is a specific domain, and a domain-specific analytic application for the legal industry would accept and analyze only legal related data. For illustration purposes in this specification, legal is chosen as the domain of interest. Chan column 7 lines 1-10 teaching in general, for a specific domain, the system and methods as described herein can identify business problems that are applicable to such a specific domain. Once the business problems that need data mining are identified, the system and methods as described herein can be used to build an analytic application to solve these business problems so that the analytic application developer can embed in the analytic application all data mining related knowledge needed for the solution so that the end user of the application does not require data mining specific expertise. Chan column 74 lines 9-43 teaching FIG. 14 is an example screenshot of a spider graph generated based on patent data and global data. Referring to FIG. 14, the spider graph 1400 can be shown in a comparison section (e.g., comparison section 1302) of the analysis page 1300. The spider graph 1400 shows a first validity strength rating 1402 and a second validity strength rating 1404 associated with a particular patent identifier 1406. In some implementations, the first validity strength rating 1402 can be that shown as rating 1313 in FIG. 13 (which also can be validity strength rating as determined at the Post-Final Decision Stage or Post-Trial Stage). The second validity rating 1404 can be associated with a global validity strength rating taking into account of all existing cases in litigation, or all existing patents. The second validity strength rating 1404 can be determined in the same manner used to determine the first validity strength raring 1402 but using all of the existing cases in litigation or existing patents as the bases (e.g., avg(global PatentStandard( )+globalPatentOwnerStandard( )+globalClassStandard( ))).
As shown, the spider graph can include three datapoints associated with the patent data representative of the patent rating associated with the patent identifier 1406: namely, patent owner strength patent datapoint 1412 (e.g., POStrength), patent history strength patent datapoint 1414 (e.g., PIStrength), and patent class strength patent datapoint 1416 (e.g., PCStrength). Similarly, the spider graph can include three datapoints associated with the global data representative of the global standard associated with the patent identifier 1406: namely, patent owner strength global datapoint 1422 (e.g., acPOStrength), patent history strength global datapoint 1424 (e.g., acPIStrength), and patent class strength global datapoint 1426 (e.g., acPCStrength).)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed in Hamer in view of Adams, Remington, and Chan to incorporate and an integrative graphic modeling to facilitate showing investors an opportunity to purchase legal rights from one of more of harmed parties with the motivation of informing users how strong different aspects of a case are in relation to other cases. (Chan column 73 lines 46-54)

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over by Hamer et al. (US 20130325729) in view of Remington et al. (US Patent No. 8,498,945), Chan (US Patent No. 10,133,791), Sharma (US 20160180422) and Schwartz (US Patent No. 11,216,895).

Referring to claim 21,

Chan further teaches balancing the at least two parameters by: comparing weights of subsets of the data, averaging the data based on said weights, (Chan teaching column 44 lines 19-27 teaching As another example, a legal term that is frequently used in the English language but appears only a few times within a given legal document can be given a low term weight. The argument module 232 can use the terms weights to generate an arguments score for one or more of the sections of the documents stored in the repositories 104/106. The argument score can then be used to ascertain the likelihood that a particular section, paragraph, or document relates to a particular legal argument. Chan column 45 lines 14-24 teaching for example, where a document has three separate paragraphs discussing the legal issue of assignee estoppel, and the three separate paragraphs have an individual argument score of “7”, “10”, and “4”, the argument module 232 can determine an average argument score of “7” for the entire document in the context of assignee estoppel. In this example, because at least two paragraphs have an argument score higher than a predetermined threshold of “5,” the summing and weighting approaches allows the argument engine 232 to view the argument score of “7” as likely reliable and reduce the likely occurrence of false positives.) 

and putting the data within the model.  (Chan teaching column 1 lines 27-31 teaching the extracted information depends on a type of data mining and is put together in data mining models. This model information can be further analyzed or verified against further process information. Chan column 5 lines 48-57 teaching use of data mining can include identifying a business problem to be solved, selecting a mining algorithm useful to solve the business problem, defining data schema to be used as inputs and outputs to and from the mining algorithm, defining data mining models based upon the defined data schema, populating input data schema with historical data, training the data mining model based upon the historical data, and scoring historical data or production data by use of the model.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed in Hamer in view of Remington, Sharma, and Chan to incorporate balancing the at least two parameters by: comparing weights of subsets of the data, averaging the data based on said weights and putting the data within the model with the motivation of inputting the averaged data into the data model for improving the reliability. (Chan column 5 lines 48-57 and column 45 lines 14-24)

Hamer in view of Chan and Sharma does not disclose using the estimated monetary value, the risk, and the reliability of the risk.

However Remington further teaches using the estimated monetary value, the risk, and the reliability of the risk; (Remington column 2 lines 22-30 teaching the system comprises means for receiving into the system information relating to the potential claim. This information relates to a value of the potential claim, a likelihood of success of the potential claim, and a cost of asserting the potential claim. The system further comprises means for calculating an estimated claim valuation based upon the information relating to the potential claim and means for presenting the estimated claim valuation to a user. Remington column 2 lines 22-28 teaching the system 70 comprises a memory component 72 for maintaining information relating to a value of the potential claim, a likelihood of success of the potential claim, and a cost of asserting the potential claim. The system also comprises a processor 74 for calculating a claim valuation based upon the information relating to the value of the potential claim, the likelihood of success of the potential claim, and the cost of asserting the potential claim. Remington column 10 lines 30-48 teaching the information in the lost profits category may be further categorized into three major subcategories: (1) lost profits barriers; (2) lost profits claimed and reduction factors; and (3) impact and lost profits damage crosscheck. The information in the lost profits barriers category comprises: (1) whether the claimant can clearly establish that it had new projects that it was prevented from performing; (2) whether the contract contains an exculpatory clause barring lost profit claims; (3) whether the contract contains a lien waiver barring lost profits claims; (4) whether the contract contains a notice provision for lost profits which can no longer be satisfied; and (5) whether the contract contains a force majure clause barring lost profits claims. In the current embodiment, this information takes the form of yes/no/disputed selections. If any of this information is disputed, a present likelihood of success evaluation is made. This evaluation represents the users current opinion of the likelihood of success with respect to that particular issue. This information is used to calculate a lost profit contractual barrier score using the following rules. Remington column 11 lines 1-7 teaching the information in the impact and lost profits damage crosscheck category comprises: (1) the amount the project is “underwater” assuming no profit, and (2) the amount the project is “underwater” assuming anticipated profit. The amount the project is underwater assuming no profit is calculated by subtracting the estimated total job cost at completion from the adjusted amount paid to date.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed Hamer in view of Sharma, Chan, and Remington to incorporate using the estimated monetary value, the risk, and the reliability of the risk with the motivation of determining relevant parameters related to a potential claim. (Remington column 2 lines 22-30)

Hamer in view of Remington, Sharma, and Chan does not disclose calculating a potential return on investment.

However Schwartz further teaches  calculating a potential return on investment  (Schwartz column 24 lines 52-57 teaching as an additional tool, the CIOR Marketplace may allow strategic management of a client’s portfolio of securities class action “assets” and make sure that related assets are allocated to the most advantageous opportunities (i.e. sell high risk claims to fund litigations in better opportunities). Schwartz column 24 lines 63-67 teaching the CIOR Marketplace may offer non-client investors an opportunity to participate and reap the same or similar benefits (as CIOR Marketplace clients). Furthermore, it may offer speculative buyers an opportunity to purchase an asset type (claims or similar) that is not typically available (except via private solicitation), but which may potentially produce investment returns appropriate for that buyer and its risk profile) 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed in Hamer in view of Remington, Sharma, Chan, and Schwartz to incorporate calculating a potential return on investment with the motivation of informing a user of a potential investment return appropriate for a buyer considering its risk profile. (Schwartz column 24 lines 63-67)

 Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over by Hamer et al. (US 20130325729) in view of Remington et al. (US Patent No. 8,498,945), Chan (US Patent No. 10,133,791) and Heckman et al. (US Patent No. 5,875,431).

Referring to claim 22, 

Hamer in view of Remington, Sharma, and Chan does not disclose wherein the at least three aspects include aspects that relate to at least epidemiology, jurisdiction, and legality.

However Heckman, which is directed to legal strategic analysis planning and evaluation, teaches wherein the at least three aspects include aspects that relate to at least epidemiology, jurisdiction, and legality. (Heckman column 6 lines 8-13 teaching a feature of the Strategic Planning system of this invention in that the final outcome of the plan may be used as feedback to provide updated information resulting in a better strategic plan when another legal case arises having a desired outcome and case type similar to the case just completed. Heckman column 7 lines 47-55 teaching Step 1: Perform a structured, or "triage-type," analysis to decide whether the case is defensible or meritorious; unusual or straightforward; and potentially precedent setting or routine. The results of the basic investigation will usually be sufficient to permit a rough determination of exposure or liability, including exposure to legal costs. At this point, only a rough determination is needed. Heckman column 8 lines 30-36 teaching the section may conclude with a statement summarizing the impact of the jurisdictional conditions, such as: " Name of court! will present no particular advantages and impose no unusual hardships for the defense, or " Name of court! is distinctly plaintiff-oriented, with a jury pool composed jurors who traditionally have rendered extremely high verdicts." Heckman column 11 lines 37-41 teaching accordingly, the preliminary forecast is reviewed, adjustments made to the objectives, timing targets, deliverables, and cost targets to reflect extraordinary aspects of the case or jurisdictional peculiarities, and, finally, approved by the parties in the case. Heckman column 16 lines 38-42 teaching the second kind of data required by the system of this invention is case-specific data. This data is necessary in providing guidance in identifying tasks most likely to provide the leverage needed to realize the desired outcome, and includes: (Heckman column 16 lines 47-52 and lines 58-62) the type of legal action applicable to the case (e.g., property damage, unlawful termination, infringement, etc.), the legal theories supporting the cause of action (e.g, fraud, breach of contract, infringement, negligence, tort, etc.), the impact of the venue for the case, the relevant jurisdiction (i.e., federal, state, local), the judges available in the jurisdiction and their possible impact on the case. Heckman column 17 lines 44-47 teaches examples of information available in the strategies portion of the system programs are: Basic Exposure Analysis: Case valuation procedure based on injury. Heckman column 22 lines 13-20 teaching upon notification 12 of a possible or pending lawsuit, a structured or preliminary analysis 30 of the facts of the case is performed for the purpose of identifying facts sufficient to support a legal cause of action, and that will also permit a gross estimate of damages to determine what the case is worth. The facts are also examined with an eye to any extraordinary parameters that may distort or alter a verdict or the value of the case.)

One of ordinary skill in the art would have been motivated to combine the inventions disclosed in Hamer and Heckman further develops on the type of information that can be incorporated in a lawsuit. 

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed in Hamer in view of Remington, Chan, Sharma, and Heckman to incorporate wherein the at least three aspects include aspects that relate to at least epidemiology, jurisdiction, and legality with the motivation of identifying the strength of the case, how the jurisdiction may impact the case, and identifying the injury for facilitating case valuation. (Heckman column 7 lines 47-55, column 8 lines 30-36, and 17 lines 44-47)

Response to Arguments

Applicant's arguments filed March 21, 2022 have been fully considered.

In response to Applicant’s amendment and arguments, on page 7 of the Remarks, regarding the claim objection the examiner finds Applicant’s amendments pertaining to claim 13 persuasive and has withdrawn the claim objection. 

In response to Applicant’s amendment and arguments, on page 7 of the Remarks, regarding the 112 (f) interpretation the examiner finds Applicant’s amendments pertaining to claims 16 and 20 persuasive and has withdrawn the 112(f) interpretation for claims 16 and 20.

In response to Applicant’s amendment and arguments, on page 8 of the Remarks, regarding the 112 (b) rejection the examiner finds Applicant’s amendments pertaining to claims 15 and 20 persuasive and has withdrawn the 112(b) rejection for claims 15 and 20.

In response to Applicant’s amendment and arguments, on pages 8-10 of the Remarks, regarding the 101 rejection the examiner finds Applicant’s amendments and arguments unpersuasive. Applicant asserts that (1) the independent claims as amended incorporate how the data is intuitively modeled as disclosed in paragraph 26 of the Specification and illustrated by way of Figure 6.  Referencing claim 1 as exemplary Applicant asserts that the technical improvement of “modeling the estimated monetary value, a risk associated with the estimated monetary value, and a reliability of the risk within boundaries of an isometric, polygonal graphic, said boundaries being determined, at least in part, by the at least three distinct metrics” when combined with other aspects of the claims such as the ability to update data in real-time allows a number of attorneys to get involved and participate. Therefore examiner’s comments regarding MPEP 2106.05 (d) and (e) that the individual aspects of the claim are conventional or well understood are rendered moot as stated in MPEP "[h]owever, even in the situation where the individually-viewed elements do not add significantly more or integrate the exception, those additional elements when viewed in combination may render the claim eligible" and "even if one or more additional elements are well-understood, routine, conventional activity when considered individually, the combination of additional elements may amount to an inventive concept." 

Applicant continues that (2) using the claimed combination, attorneys can actively “shop for” and acquire clients/cases, invest in dockets of clients/claimants, trade clients/cases, find partners of all sorts, bundle cases for sale, and so on in a much more efficient manner. Therefore the new combination thus amounts to an inventive concept even though all the constituents of the combination were well known and in common use before the combination was made. 

Applicant discusses how (3) regarding claim 14, the technical improvement of “combining tracked data with streamflow data and historical data, and applying insurance-based metrics to the aggregated data” establishes a form of tracking and integrating data into a computer model and offers a practical solution to solve problems associated with traditional means of assessing value to subjective, multi-variable problems that have no definitive, objective answer. The claimed invention not only assesses value, but risk associated with the value, and estimates a reliability of those values and/or risk. 

Applicant discusses how (4) regarding claim 20, the technical improvement of updating data in real time to a common cause for injury “(1) a database storing data [or] (2) a cloud – based management system, an investment system, or a procurement system for storing the real time data” where the data is used to make three inventive estimations and then are integrated into a graphical model is “ a particular solution to a problem or a particular way to achieve a desired outcome may integrate the judicial exception into a practical application or provide significantly more. These particular features effect and improve the functions of other structural components in the claimed system, such as the databases and management systems, thus suggesting patent eligibility. 

Finally (5) the claims are necessarily rooted in computer technology via concepts not taught in the prior art and innovations related to function are valid concerns of a utility patent as stated under 101 and in this application in particular a useful process. 

Regarding (1), the examiner respectfully disagrees paragraph 26 in the specification describes what is being illustrated by Figure 6 and does not develop on how the data is intuitively modeled such that it could potentially be viewed as a technical improvement. The examiner views that the aspects regarding the modeling of acquired metrics based on the acquisition of information (the real-time data) are recited at a high-level of generality and  are mere instructions informing a reader to implement the abstract idea in a generic computing environment capable of receiving information for purposes of processing the received information to facilitate the abstract idea of organizing the manner of acquiring legal rights associated with one or more harmed parties. See MPEP 2106.05 (f).

Regarding (2), the examiner respectfully disagrees, the examiner cites MPEP 2106.05 (f) that states “use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit). Similarly, "claiming the improved speed or efficiency inherent with applying the abstract idea on a computer" does not integrate a judicial exception into a practical application or provide an inventive concept. Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 115 USPQ2d 1636, 1639 (Fed. Cir. 2015)”. The examiner notes that the purported efficiency claimed by Applicant would appear to merely result from the implementation of the abstract idea in a generic computing environment and therefore would not provide for a inventive concept as the claims are presently drafted. 

Regarding (3), the examiner respectfully disagrees the examiner interprets that the asserted improvement is recited at a high level of generality and is merely informing a reader to apply the abstract idea in a generic computing environment capable of acquiring information, processing the acquired information (combining the acquired data with historical data, applying insurance-based metrics to the data, estimating the monetary value based on the acquired data, and generating a graphic including the estimated monetary value, risk associated, and reliability of the risk). The examiner cites MPEP 2106.04 (d)(1) that states:

In short, first the specification should be evaluated to determine if the disclosure provides sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement. The specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art. Conversely, if the specification explicitly sets forth an improvement but in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art), the examiner should not determine the claim improves technology. Second, if the specification sets forth an improvement in technology, the claim must be evaluated to ensure that the claim itself reflects the disclosed improvement. That is, the claim includes the components or steps of the invention that provide the improvement described in the specification. The claim itself does not need to explicitly recite the improvement described in the specification (e.g., "thereby increasing the bandwidth of the channel")

In the present application, there is no discussion in the Specification that supports the assertion that the solution claimed solves problems associated with traditional means of assessing value to subjective, multi-variable problems that have no definitive, objective answer. 

Regarding (4), the examiner respectfully disagrees the asserted improvement is viewed as merely informing a user to apply the abstract idea in a generic computing environment as the claims are recited at a high level of generality for the purposes of storing information, processing the stored information to generate three metrics, and processing the obtained metrics to generate a graphic model and does not integrate the abstract idea into a practical application or add significantly more to the claims. 

Regarding (5), the examiner respectfully disagrees, the examiner is interpreting that Applicant is referencing that the claims are rooted in technology for the reasons that the claims result in a technical improvement; however as stated previously the examiner is interpreting that the claimed technical improvements are merely a result of merely applying the abstract idea in a generic computing environment performing in its ordinary capacity for performing data gathering for storage, and processing (computation of the metrics and modeling based on the computation) for subsequent display. 

Therefore for the foregoing reasons the examiner has maintained the 101 rejection.  

In response to Applicant’s amendment and arguments, on pages 8-10 of the Remarks, regarding the 101 rejection the examiner finds Applicant’s amendments and arguments unpersuasive.

In response to Applicant’s amendment and arguments, on pages 11-15 of the Remarks, regarding the 103 rejection the examiner finds Applicant’s amendments and arguments unpersuasive.

Applicant’s argues that the reference Hamer fails provide for an environment where the users actively participate and in particular negotiate (Claim 1), “have to a combination of tracked data with streamflow data and historical data” (Claim 14) and the users are in the driver’s seat, playing in a lively, open, interactive arena in real time (Claim 20). The examiner respectfully disagrees for the following reasons. 

 Regarding claim 1 Applicant’s arguments are rendered moot in view of the newly cited references in response to Applicant’s amendments. Regarding claim 14 the examiner is interpreting that Applicant means that the user’s “have [access] to a combination …”. It would appear to the examiner that the only information that user would have access to in present claim is the graphic generated from the modeling and not to this combination. Additionally, the examiner has cited a newly cited reference to teach this aspect.  Regarding claim 20, the claim as drafted is directed to a system that is storing a variety of information related to a mass tort litigation (common cause of injury and type, a first, second, and third estimation, and a integrative graphic based on the modeling of the first, second, and third estimation) in response to acquired real time data and is not directed to users interacting in real time with the system.

Applicant next argues that the claimed invention’s “purpose is to estimate monetary value, risk, and reliability of the risk and to show, via an intuitive/integrated model those estimations so as to allow attorneys (as many as possible) to get involved and participate as much as they can, and in some instances, facilitate the purchase of legal rights, even before an attorney/client relationship is established.” Applicant’s argument are directed to that the purpose of Hamer is different than that of the present claims.  of the cited invention of Hamer is directed to a one the purported the claims as opposed to restating here. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The examiner notes that the claims as written are being read therein as in view of the new combination of references as discussed in the art rejections.

Applicant next argues that the cited reference of Hamer is directed to a different field of endeavor then the present claims as Hamer is directed to security class actions while the claimed invention seeks to serve to provide a platform (an interactive playing field with all the tools provided) for attorneys, marketing and intake vendors, outside investors and more to all to participate in the game. 

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e. an interactive playing field, and allowing disparate users (attorneys, vendors, investors, etc.) to participate) are not recited in the rejected claims. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The examiner notes that the claims as written are being read therein as in view of the newly cited combination of references as discussed in the art rejections.

Applicant next argues that the claimed invention is a legal store which allows any attorney to invest, buy, trade and sell shares of cases in the corporation) while Hamer is directed to keeping a small/closed group of individuals apprised of financial information (profits and losses) and the previously cited references fail to teach the additional features as claimed. 

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The examiner notes that the claims as written are being read therein as in view of the newly cited combination of references as discussed in the art rejections in response to Applicant’s amendments.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Hampton (US 20110161115) – directed to calculating a current monetary value of a personal injury claim. 

Derry (US 20130211989) – directed to a legal cost management system. 

Paulmann (US 20140012623) – directed to analyzing legal service providers and comparative unit costs or ratio costs. 

Colucci-Zieger (US 20080313072) – directed to bidding on contingency-based matters. 

Porter et al. (US 20140058960) – directed to predictive modeling for litigation decision analysis and optimization. 

Morris et al. (US 20050177527) – directed to a transaction management tool for use by professional service firms for providing realistic quotes and control over transaction revenues.

Carothers et al. (US 20160314146) – directed to legal analytics based on party, judge, or law firm. 

Conrad et al. (US 20170364827) – directed to generating prospective legal strategies. 

Hansen et al. (US 20180293659) – directed to machine-controlled legal portfolio monitoring.

Schmidt-Ammon et al. (US 20210295425) – directed to computer-implemented methods for finding cooperation opportunities between parties by processing data to balance interests in an automated manner.

Lawrence (US 20020143562) – directed to a risk management method and system for facilitating analysis and quantification of risks associated with a legal action.

Courson et al. (US 20110119198) – directed to early case assessment in law suits. 

Dodell et al. (US 20060229999) – directed to a decision support system for litigation evaluation.

Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J MONAGHAN whose telephone number is (571)270-5523. The examiner can normally be reached on Monday- Friday 8:30 am - 5:30 pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571) 270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.J.M./
Examiner, Art Unit 3689